Citation Nr: 0500126	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  04-27 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
left knee chondromalacia, status post left knee arthroscopy, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1981.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  At 
present, the case is before the Board for appellate 
adjudication.  However, as additional development is 
necessary in this case prior to appellate adjudication, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on your part.

In addition, the Board notes that the veteran presented 
testimony during a hearing on appeal at the Central Office in 
Washington D.C. before the undersigned Veterans Law Judge in 
October 2004.  A copy of the hearing transcript issued 
following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this respect, the 
Board notes that during the October 2004 Central Office 
hearing, the veteran testified that, since his last VA 
examination in June 2003, his disability has worsened.  He 
was medically retired from his employment as a corrections 
officer with the Prince George's County Department of 
Corrections, and he argues this shows his disabilities have 
increased in severity.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo current VA examination in order to assess the status 
of his service-connected left knee disabilities.

Additionally, there may be outstanding on going treatment 
records from the veteran's private physician, D. Higgins, 
M.D., as well as medical records from the veteran's last 
employment with the Prince George's County Department of 
Corrections.  As such, the RO should assist the appellant in 
obtaining any additional available related records. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure for the issues of increased 
ratings for the service-connected left 
knee chondromalacia, status post left 
knee arthroscopy, and degenerative joint 
disease of the left knee, that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 
2002) and C.F.R. § 3.159 (2004); as well 
as VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant (1) about the information and 
evidence needed to warrant increased 
ratings for the claims on appeal; (2) 
about the information and evidence not of 
record that is necessary to substantiate 
his claims; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since March 
2003 (date of claim) to the present, and 
who possess records relevant to the 
claims on appeal.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file, including for D. 
Higgins, M.D.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

3.  The RO should contact the Prince 
George's County Department of Corrections 
and attempt to obtain and associate with 
the claims file the records (employment, 
medical, etc.) upon which a decision was 
made to medically retire the veteran.  If 
the search for the mentioned records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled for 
a VA orthopedic examination to identify 
his level of impairment resulting from 
the service-connected left knee 
chondromalacia, status post left knee 
arthroscopy, and degenerative joint 
disease of the left knee.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner must 
indicate in the examination report that 
the veteran's claims folder was 
reviewed prior to the examination.  All 
necessary tests and studies should be 
conducted in order to assess the 
current status of the service-connected 
left knee disabilities, including 1) x-
rays studies and 2) range of motion 
studies (with specific measurements 
expressed in degrees).  Following a 
review of the veteran's medical records 
and history, the examiner should 
discuss all relevant medical 
evidence/findings regarding the 
service-connected left knee 
disabilities.  The examiner must 
proffer an opinion as to the specific 
extent and severity of the appellant's 
disabilities, to include a complete and 
detailed discussion of all functional 
limitations associated with the 
disabilities, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any 
pain medication or other treatment for 
relief of pain, functional restrictions 
from pain on motion, the effect the 
disability has upon daily activities, 
and the degree of functional loss of 
the affected parts, if any, due to 
flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected left knee disabilities 
have, if any, on his earning capacity.  
The examiner should render an opinion as 
to whether each of these disabilities 
alone has caused marked interference with 
the veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected left knee 
chondromalacia, status post left knee 
arthroscopy, and degenerative joint 
disease of the left knee, in correlation 
with the applicable diagnostic criteria 
set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2004).  The medical specialist(s) 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for arthritis (Diagnostic 
Codes 5003 and 5010), recurrent 
subluxation or lateral instability 
(Diagnostic Code 5257), leg limitation of 
flexion (Diagnostic Code 5260), and leg 
limitation of extension (Diagnostic Code 
5261).

5.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issues of 
increased ratings for the service-
connected left knee chondromalacia, 
status post left knee arthroscopy, and 
degenerative joint disease of the left 
knee.  In readjudicating the above 
claims, the RO should take into 
consideration VAOPGCPREC 9-2004, and must 
discuss the applicability or 
inapplicability of the General Counsel 
opinion to the claims on appeal.  In 
addition, the RO must specifically 
consider the criteria listed in the 
Rating Schedule for arthritis (Diagnostic 
Codes 5003 and 5010), recurrent 
subluxation or lateral instability 
(Diagnostic Code 5257), leg limitation of 
flexion (Diagnostic Code 5260), and leg 
limitation of extension (Diagnostic Code 
5261).  Furthermore, the RO should take 
into consideration 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.59, and the holding in 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

7.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




